Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 14, 2017

                                     No. 04-17-00277-CV

                    IN THE INTEREST OF A.B., ET AL., CHILDREN,

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00396
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
       Appellant’s appointed counsel has filed a motion to withdraw as appellate counsel. The
motion is GRANTED. See TEX. R. APP. P. 6.5.

        Since appellant is indigent, new appellate counsel must be appointed. See In re K.S.M.,
61 S.W.3d 632, 633 (Tex. App.—Tyler 2001, no pet.). It is therefore ORDERED that this appeal
is ABATED to the trial court. The trial court is ORDERED to appoint new appellate counsel
and to cause the trial court clerk to file a supplemental clerk’s record containing documentation
of such appointment within 7 days from the date this order is signed. After the supplemental
clerk’s record is filed, the appeal will be reinstated on the docket of this court. All appellate
deadlines are suspended until this reinstatement.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk